— -Per Curiam:
Possession of personal’ property is prima facie evidence of ownership, and the policy *154being in the name of tbe wife, this with the possession was, as against the defendants, prima fade evidence that she was the owner. It was certainly a fact for the jury, and fairly submitted to them, whether the stock of goods insured did in fact exist. There was no evidence, as the learned judge rightly held, that Mrs. Ackerman had refused to submit herself to examination under oath. The answer to the plaintiff’s point, as to waiver, was undoubtedly right, as was the ruling of the learned judge in the rejection of the evidence. The agent, who inquired of the persons in New York, was the agent of the company, and there was nothing in the plaintiff ’s reference to them, which bound him by their answers. So far as the evidence was rejected, it was merely hearsay.
Judgment affirmed.